         Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 1 of 8




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
 2   Yeremey O. Krivoshey (SBN 295032)
     Blair E. Reed (SBN 316791)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
              breed@bursor.com
 6            ykrivoshey@bursor.com
 7   BURSOR & FISHER, P.A.
     Scott A. Bursor (SBN 276006)
 8   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133
 9   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
10   E-Mail: scott@bursor.com
11   Class Counsel
12
                                  UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15   IGNACIO PEREZ, on Behalf of Himself      Case No. 4:16-cv-03396-YGR
16   and all Others Similarly Situated,
                                              PLAINTIFF’S NOTICE OF MOTION
17                              Plaintiff,    AND MOTION FOR THE COURT TO
             v.                               APPROVE THE PROPOSED NOTICE
18                                            TO CLASS MEMBERS OF PENDENCY
     RASH CURTIS & ASSOCIATES,                OF PLAINTIFF’S MOTION FOR AN
19
                                              AWARD OF ATTORNEY’S FEES,
                                Defendant.    COSTS AND EXPENSES, AND SERVICE
20
                                              AWARD FOR THE CLASS
21                                            REPRESENTATIVE

22                                            Date: November 12, 2019
                                              Time: 2:00 p.m.
23
                                              Courtroom: 1
24
                                              Judge: Hon. Yvonne Gonzalez Rogers
25

26

27

28
     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 2 of 8




 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on November 12, 2019 at 2:00 p.m. or as soon
 3   thereafter as counsel may be heard by the above-captioned Court, located at 1301 Clay Street,
 4   Oakland, CA 94612, Courtroom 1, 4th Floor in the Courtroom of Judge Yvonne Gonzalez Rogers,
 5   Plaintiff Ignacio Perez (“Plaintiff” or “Class Representative”), by and through his undersigned
 6   counsel of record, will move and hereby does move, pursuant to Fed. R. Civ. P. 23(h)(1) and the
 7   Court’s September 9, 2019 Final Judgment Order, ECF No. 370, for an order approving the
 8   Proposed Notice to Class Members of Pendency of Plaintiff’s Motion for an Award of Attorney’s
 9   Fees, Costs and Expenses, and Service Award for the Class Representative.
10          This motion is made on the grounds that Fed. R. Civ. P. 23(h)(1) requires that notice of
11   Plaintiff’s Motion for an Award of Attorney’s Fees, Costs and Expenses, and Service Award for
12   the Class Representative be directed to class members “in a reasonable manner.” See ECF No. 370
13   at 2 (“Notice of the motion shall be directed to Class Members pursuant to Fed. R. Civ. P.
14   23(h)(1).”).
15          This motion is based on: (1) this Notice of Motion and Motion, (2) the Memorandum of
16   Points and Authorities in support thereof, (3) the Declarations of Scott A. Bursor (“Bursor Decl.”)
17   and Victoria Fellner (“KCC Decl.”) filed herewith, (4) the papers and pleadings on file, and (5) the
18   arguments of counsel at the hearing on the Motion.
19                  CIVIL RULE 7-4(a)(3) STATEMENT OF ISSUE TO BE DECIDED
20          Whether the Court should approve Plaintiff’s Proposed Notice to Class Members.
21

22   Dated: October 7, 2019                       BURSOR & FISHER, P.A.
23
                                                  By:     /s/ Scott A. Bursor
24
                                                  Scott A. Bursor (SBN 276006)
25                                                2665 S. Bayshore Dr., Suite 220
                                                  Miami, FL 33133
26                                                Telephone: (305) 330-5512
                                                  Facsimile: (305) 676-9006
27                                                E-Mail: scott@bursor.com

28

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                    i
     CASE NO. 4:16-cv-03396-YGR
       Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 3 of 8




 1                                     BURSOR & FISHER, P.A.
                                       L. Timothy Fisher (SBN 191626)
 2                                     Yeremey O. Krivoshey (SBN 295032)
                                       Blair E. Reed (SBN 316791)
 3                                     1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
 4                                     Telephone: (925) 300-4455
                                       Facsimile: (925) 407-2700
 5                                     E-Mail: ltfisher@bursor.com
                                                ykrivoshey@bursor.com
 6                                              breed@bursor.com
 7
                                       Class Counsel
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                             ii
     CASE NO. 4:16-cv-03396-YGR
         Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 4 of 8




 1            On September 23, 2019, Ignacio Perez (“Plaintiff” or “Class Representative”) filed his
 2   Motion for an Award of Attorney’s Fees, Costs and Expenses, and Service Award for the Class
 3   Representative. ECF No. 371. Pursuant to Fed. R. Civ. P. 23(h)(1) and the Court’s September 9,
 4   2019 Final Judgment Order, ECF No. 370, Plaintiff hereby submits a proposed notice plan to notify
 5   class members regarding his motion for fees, costs and expenses, and service award.
 6       I.       THE PRIOR NOTICE TO CLASS MEMBERS
 7            On November 12, 2018, Plaintiff filed a motion seeking for the Court to approve a notice
 8   plan pursuant to Fed. R. Civ. P. 23(c)(2)(B) whereby Kurtzman Carson Consultants (“KCC”)
 9   would 1) send a copy of a Long Form notice to all class members for whom email addresses had
10   been identified, 2) send a copy of a Post Card notice to all class members for whom email
11   addresses are not available or whose emails came back undeliverable, but postal addresses are
12   available, and 3) cause a copy of the class notice to be posted on a dedicated website
13   (www.rashcurtislawsuit.com) with links to important case documents. Plaintiff’s Proposed Notice
14   of Pendency of Class Action, ECF No. 249. On March 5, 2019, Plaintiff filed a Request that the
15   Court Approve the Pending Notice Plan and Motion to Shorten Duration of Class Notice Period.
16   ECF No. 293. Defendant filed an opposition on March 8, 2019. ECF No. 294. The Court
17   approved Plaintiff’s proposed notice plan on April 4, 2019. Pretrial Order No. 2 re: Daubert
18   Motions, Select Motions in Limine, and Proposed Jury Instructions & Questionnaire, ECF No. 315,
19   at 2 n. 4.
20            In April 2019, KCC implemented the notice plan in full, sending out the Long Form notice
21   to class members for whom email addresses were available, sending out the Post Card notice to
22   class members without email addresses and for whom postal addresses were available, and by
23   establishing a notice website containing the contents of the Long Form notice and important case
24   documents. KCC Decl. ¶¶ 2-4. No class members opted out. Id. ¶ 4.
25            The Long Form notice instructed class members that Class Counsel may ask the Court for
26   an award of fees to be awarded out of any money obtained for the Class and that Class Counsel
27   would ask for expenses to be paid by Defendant:
28

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                      1
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 5 of 8




 1            15. How will the lawyers be paid?
 2            If Class Counsel get money or benefits for the Class, they may ask the
              Court for fees and expenses. You will not have to pay these fees and
 3            expenses. If the Court grants Class Counsel’s request, the fees and
              expenses would be either deducted from any money obtained for the Class
 4            or paid separately by Defendant.
 5   See ECF No. 249, Ex. A (Long Form Notice), at 5, ¶ 15. No class members objected to Class
 6   Counsel’s ability to seek attorney’s fees out of “money obtained for the Class,” and no class
 7   members opted out of the class.
 8            The prior notice also included and referenced the website, rashcurtislawsuit.com, where
 9   class members could find more information about the case, and would have available important
10   documents from the case, such as the complaint, the answer, and the Court’s orders on class
11   certification and summary judgment. This website has been maintained continuously since notice
12   was disseminated in April 2019.
13      II.      CLASS MEMBERS SHOULD BE NOTIFIED THROUGH THE SAME
                 WEBSITE USED FOR THE INITIAL NOTICE
14
              Unlike Fed. R. Civ. P. 23(c)(2)(B), which requires “the best notice that is practicable under
15
     the circumstances, including individual notice to all members who can be identified through
16
     reasonable effort,” Fed. R. Civ. P. 23(h)(1), which regulates the award of attorney’s fees and costs
17
     in class actions, requires only that notice be “directed to class members in a reasonable manner.”
18
     Here, as discussed above, Plaintiff has already caused direct notice to be provided to class
19
     members pursuant to Fed. R. Civ. P. 23(c)(2)(B). Both the Long Form and Post Card notices
20
     directed class members to visit the dedicated website – www.rashcurtislawsuit.com – for case
21
     updates and for more information. See ECF No. 249, Exs. A, B. The Long Form notice and the
22
     dedicated case website notified class members that Class Counsel would seek attorney’s fees out of
23
     the class members’ recovery at trial. See ECF No. 249, Ex. A (Long Form Notice), at 5, ¶ 15.
24
              Since class members have already been directed to the case website, it is reasonable to
25
     apprise class members of Plaintiff’s fee motion through 1) updating the case website with
26
     information about the result of the trial, 2) posting Plaintiff’s fee motion and updated case-relevant
27
     documents on the website, and 3) giving class members 60 days to file objections, if any. A copy
28

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                       2
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 6 of 8




 1   of the updated content for the website is attached as Exhibit 1 to the Bursor Declaration, filed
 2   herewith.
 3             On September 24, 2019, one day after Class Counsel filed the motion for attorney’s fees,
 4   costs and expenses, and service award, Class Counsel directed KCC to immediately upload the
 5   following documents to the “Case Documents” page on the website:
 6                   Plaintiff’s Motion for an Award of Attorney’s Fees, Costs and
                      Expenses, and Service Award for the Class Representative, ECF
 7                    No. 371;
 8                   Declaration of Scott A. Bursor in Support of Plaintiff’s Motion for
                      an Award of Attorney’s Fees, Costs and Expenses, and Service
 9                    Award for the Class Representative, ECF No. 371-1;
10                   Declaration of Ignacio Perez in Support of Plaintiff’s Motion for
                      an Award of Attorney’s Fees, Costs and Expenses, and Service
11                    Award for the Class Representative, ECF No. 371-2;
12                   Final Judgment, ECF No. 370;
13                   Class Action Verdict Form, ECF No. 347.
14   KCC uploaded the documents that same day. KCC Decl. ¶ 6.
15      III.      PROPOSED SCHEDULE
16             Plaintiff’s Motion for an Award of Attorney’s Fees, Costs and Expenses, and Service
17   Award for the Class Representative is set for hearing on January 14, 2020. ECF No. 371. Class
18   Counsel proposes that the deadline for any opposition to that motion should be 60 days after KCC
19   posts the updated content for the website, which is attached as Exhibit 1 to the Bursor Declaration.
20   KCC will be able to effectuate such notice within seven days of an order from this Court approving
21   the proposed notice plan. As discussed above, KCC has already posted Plaintiff’s fee motion, the
22   Bursor and Perez declarations in support of the motion, the Final Judgment, and Class Action
23   Verdict Form on the website.
24      IV.       IN THE ALTERNATIVE, PLAINTIFF PROPOSES DIRECT NOTICE WITH
                  DEFENDANT TO BEAR COSTS
25
               The Ninth Circuit has recognized the “general principle that interim litigation costs,
26
     including class notice costs, may be shifted to defendant after plaintiff’s showing of some success
27
     on the merits, whether by preliminary injunction, partial summary judgment, or other procedure.”
28

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                       3
     CASE NO. 4:16-cv-03396-YGR
         Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 7 of 8




 1   Hunt v. Imperial Merch. Servs., Inc., 560 F.3d 1137, 1143 (9th Cir. 2009). See also id. (noting that
 2   “many district courts have placed notice costs on the class action defendant once the defendant’s
 3   liability has been established”); Sullivan v. Kelly Servs., Inc., 2011 WL 31534, at *1 (N.D. Cal. Jan.
 4   5, 2011) (“Defendant shall bear the costs of notice”). Thus, in Hunt, the Ninth Circuit held that it
 5   was appropriate “to require a class action defendant to pay the costs of class notification when the
 6   court has already determined that the defendant is liable on the merits.” Id., 560 F.3d at 1139.
 7   Further, shifting costs of class notice is appropriate “in the attorney fee context,” and even though
 8   the relevant “time period for an appeal on liability has [not] expired.” See id. Here, Plaintiff and
 9   the Class have prevailed on their claims after a jury trial on the merits. Thus, should the Court
10   determine that direct notice is required, the Court should order Defendant to pay the costs of any
11   notice ordered by the Court within 14 days of the Court’s order. KCC, the previously appointed
12   notice administrator, estimates that the cost of repeating another direct notice will be approximately
13   $19,022. KCC Decl. ¶ 5.
14          If the Court determines that another direct notice is required, Plaintiff proposes the same
15   method of disseminating the notice as the method previously approved by the Court on April 4,
16   2019. See ECF No. 315, at 2 n. 4. As before, Plaintiff proposes that KCC send an Email Notice to
17   all class members for who email addresses had been identified, 2) send a copy of a Post Card
18   Notice to all class members for whom email addresses are not available or whose emails come
19   back undeliverable, but postal addresses are available, and 3) cause a copy of the Long Form
20   Notice to be posted on a dedicated website (www.rashcurtislawsuit.com) with links to important
21   case documents.1 Copies of the proposed Email Notice and Post Card Notice are attached as
22   Exhibits 2 and 3 to the Declaration of Scott A. Bursor. The Email and Post Card notices update
23   class members as to the trial victory and judgment. Bursor Decl. Exs. 2, 3. They also inform class
24
     1
       As discussed above, on September 24, 2019, KCC already posted a copy of (1) Plaintiff’s Motion
25   for an Award of Attorney’s Fees, Costs and Expenses, and Service Award for the Class
     Representative, ECF No. 371, (2) the Declaration of Scott A. Bursor in Support of Plaintiff’s
26   Motion for an Award of Attorney’s Fees, Costs and Expenses, and Service Award for the Class
     Representative, ECF No. 371-1, (3) the Declaration of Ignacio Perez in Support of Plaintiff’s
27   Motion for an Award of Attorney’s Fees, Costs and Expenses, and Service Award for the Class
     Representative, ECF No. 371-2, (4) the Final Judgment, ECF No. 370, and (5) Class Action
28   Verdict Form, ECF No. 347.

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                         4
     CASE NO. 4:16-cv-03396-YGR
        Case 4:16-cv-03396-YGR Document 376 Filed 10/07/19 Page 8 of 8




 1   members that Class Counsel is seeking attorney’s fees, costs and expenses to be drawn from the
 2   judgment, and that Plaintiff Perez is seeking a service award to be drawn from the judgment (and
 3   the respective amounts of each). See id. The notices also inform class members that they have the
 4   right to object to Class Counsel’s requests for fees and expenses and Plaintiff Perez’s service
 5   award, and direct class members how to make timely and proper objections. See id.
 6      V.      SCHEDULING
 7      Should the Court rule that direct notice is required, Plaintiff proposes that the deadline for class
 8   members to object to Plaintiff’s Motion for an Award of Attorney’s Fees, Costs and Expenses, and
 9   Service Award for the Class Representative shall be 60 days after the dissemination of notice.
10   Plaintiff and KCC will be able to effectuate direct notice within 14 days of an order from this Court
11   approving the proposed notice plan.
12      VI.     CONCLUSION
13      For the foregoing reasons, Plaintiff respectfully requests that the Court enter an order as soon as
14   practicable directing notice to the class in accordance with the notice plans described herein.
15

16   Dated: October 7, 2019                        BURSOR & FISHER, P.A.
17
                                                   By:     /s/ Scott A. Bursor
18
                                                   Scott A. Bursor (SBN 276006)
19                                                 2665 S. Bayshore Dr., Suite 220
                                                   Miami, FL 33133
20                                                 Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
21                                                 E-Mail: scott@bursor.com

22                                                 BURSOR & FISHER, P.A.
                                                   L. Timothy Fisher (SBN 191626)
23                                                 Yeremey O. Krivoshey (SBN 295032)
                                                   Blair E. Reed (SBN 316791)
24                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
25                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
26                                                 E-Mail: ltfisher@bursor.com
                                                            ykrivoshey@bursor.com
27                                                          breed@bursor.com

28                                                 Class Counsel

     PLAINTIFF’S MOTION FOR APPROVAL OF NOTICE PLAN                                                       5
     CASE NO. 4:16-cv-03396-YGR
